Motion by appellant to reargue its appeal in order to resettle and amend order and decision of this court, both dated May 1, 1972. Motion granted to the following extent: The decision of May 1, 1972 (39 A D 2d 723) is amended by deleting therefrom the third paragraph and by substituting therefor the following: “ Order dated October 20, 1971 modified by inserting therein, immediately after the provision that the cross motion is ‘ denied ’, the following: ‘ except that it is granted to the extent that plaintiff is directed to furnish to the attorneys of defendant General Motors Corporation, for inspection, the report prepared by the expert retained by plaintiff and the materials described in item 6 of said defendant’s notice of discovery and inspection dated March 9, 1970.’ As so modified, order affirmed insofar as appealed from, without costs.” Order of May 1,1972 amended accordingly. Hopkins, Acting P. J., Latham, Shapiro, Gulotta and Benjamin, JJ., concur.